            Case 2:19-cr-00240-KJD-VCF Document 75 Filed 06/22/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:19-cr-00240-KJD-VCF
      vs.                                                 ORDER
6     JAYSON MICHAEL BABBIT,
7                           Defendant.
8

9           Before the Court is the Motion to Dismiss for Unconstitutionally Vague Statue (ECF NO. 67).
10          Temporary General Order 2020-05 authorizes the use of video conferencing (or telephone
11   conferencing if video conferencing is not reasonably available) with the consent of the defendant after
12   consultation with counsel.
13          Accordingly,
14          IT IS HEREBY ORDERED that a video conference hearing on the Motion to Dismiss for
15   Unconstitutionally Vague Statue (ECF NO. 67) is scheduled for 1:00 PM, July 8, 2020.
16          The parties are directed to file a Joint Status Report (1) advising whether the defendant consents
17   to proceed with the hearing as scheduled but using video conferencing, and (2) either (a) explaining why
18   the hearing cannot be further delayed without serious harm to the interests of justice, or (b) advising
19   whether the parties agree to a continuance, indicating the maximum length of time for such a continuance.
20   The Joint Status Report for the hearing must be filed by 12:00 PM, July 7, 2020.
21          IT IS ORDERED that defense counsel shall provide all necessary documents to Jayson Michael
22   Babbit in advance of the hearing.
23          IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,
24   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how Jayson Michael Babbit
25   will participate in the video conference by 12:00 PM, July 7, 2020.
            Case 2:19-cr-00240-KJD-VCF Document 75 Filed 06/22/20 Page 2 of 2




1           IT IS FURTHER ORDERED that Defense counsel shall file any necessary signed documents at

2    least ONE (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

3           IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

4           INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

5           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

6    to the participants email provided to the Court.

7

8           •       Log on to the call ten (10) minutes prior to the hearing time.

9           •       Mute your sound prior to entering the hearing.

10          •       Do not talk over one another.

11          •       State your name prior to speaking for the record.

12          •       Do not have others in the video screen or moving in the background.

13          •       No recording of the hearing.

14          •       No forwarding of any video conference invitations.

15          •       Unauthorized users on the video conference will be removed.

16

17          DATED this 22nd day of June, 2020.
                                                                  _________________________
18                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
